— • Order modified by striking out the provision that the arrearage, amounting to $201, be fully paid on or before October 1, 1930, and as so modified affirmed, without costs. The motion was one to punish for contempt. Defendant asked for no affirmative relief and this provision in the order is, in the circumstances, unauthorized. (Barrett v. Barrett, 221 App. Div. 710.) Rich, Young, Seeger and Soudder, JJ., concur; Lazansky, P, J., dissents upon the ground that in his opinion defendant was clearly guilty of contempt and should have been punished accordingly.